Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Dommer (Reg. No. 65,758) on 03/22/2022.

The application has been amended as follows: 
replace “the web page” (claim 7, line 9) with --  the particular web page  --;
replace “the web page” (claim 19, line 11) with --  the particular web page  --;

before “remediation code” (claim 7, line 38) insert --  the  --;
before “remediation code” (claim 19, line 40) insert --  the  --;

replace “a system” (claim 19, line 5) with --  a second system  --;

replace “the web page” (claim 20, line 7) with --  the particular web page  --;
the particular web page  --;
replace “the web page” (claim 26, line 8) with --  the particular web page  --;
replace “the web page” (claim 26, line 10) with --  the particular web page  --;

replace “client devices” (claim 25, line 12) with --  the client devices  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 7:
7.	A computer-implemented method, comprising:
receiving, by a computing device from a system that analyzes content of web pages for issues, first information that identifies a first issue in a particular web page, the particular web page including web page code that identifies remediation code to download from a remote computing system and execute to render the particular web page;
presenting, by the computing device based on the computing device having received the first information that identifies the first issue in the particular web page, a web page report that concurrently:
(i) presents the particular web page, by rendering a particular document object model (DOM) that is stored in memory of the computing device;
(ii) identifies the first issue in the particular web page;
(iii) indicates a first fix to the first issue in the particular web page; and

receiving, by the computing device, first user input that interacts with the web page report to select a first user interface element that is user selectable to preview the particular web page with the first fix made to the particular web page;
modifying, by the computing device, the particular DOM that that is stored in the memory of the computing device to implement the first fix;
presenting, by the computing device after the particular DOM that is stored in the memory of the computing device has been modified to implement the first fix, and as a result of the computing device receiving the first user input that interacts with the web page report to select the first user interface element:
(i) a preview of the particular web page that shows the particular web page with the first fix implemented in the particular web page, by rendering the particular DOM that is stored in the memory of the computing device after the particular DOM has been modified to implement the first fix; and
(ii) a second user interface element that is user selectable to approve the first fix to the first issue in the particular web page, and that is presented concurrently with the preview of the particular web page;
receiving, by the computing device after the computing device has presented the preview of the particular web page that implements the first fix, second user input that selects the second user interface element to approve the first fix to the first issue in the particular web page; and
sending, by the computing device for receipt by the remote computing system that stores the remediation code for the particular web page after the computing device has presented the preview of the particular web page and has received the second user input that approves the first fix, second information indicating that the second user input selected the second user interface element to approve the first fix to the first issue in the particular web page, to cause the remote computing system to modify the remediation code so that the remediation code that client devices download and execute in order to render the particular web page performs the first fix to the first issue in the particular web page at the client devices.

Independent Claim 19:
19.	(Currently Amended) A system comprising:
one or more processors; and one or more computer-readable devices including instructions that, when executed by the one or more processors, cause the system to perform operations that include:
receiving, by a computing device from a second system that analyzes content of web pages for issues, first information that identifies a first issue in a particular web page, the particular web page including web page code that identifies remediation code to download from a remote computing system and execute to render the particular web page;
particular page, a web page report that concurrently:
(i) presents the particular web page, by rendering a particular document object model (DOM) that is stored in memory of the computing device;
(ii) identifies the first issue in the particular web page;
(iii) indicates a first fix to the first issue in the particular web page; and
(iv) indicates a second fix to the first issue in the particular web page, the second fix being different from the first fix;
receiving, by the computing device, first user input that interacts with the web page report to select a first user interface element that is user selectable to preview the particular web page with the first fix made to the particular web page;
modifying, by the computing device, the particular DOM that that is stored in the memory of the computing device to implement the first fix;
presenting, by the computing device after the particular DOM that is stored in the memory of the computing device has been modified to implement the first fix, and as a result of the computing device receiving the first user input that interacts with the web page report to select the first user interface element:
(i) a preview of the particular web page that shows the particular web page with the first fix implemented in the particular web page, by rendering the particular DOM that is stored in the memory of the computing device after the particular DOM has been modified to implement the first fix; and

receiving, by the computing device after the computing device has presented the preview of the particular web page that implements the first fix, second user input that selects the second user interface element to approve the first fix to the first issue in the particular web page; and
sending, by the computing device for receipt by the remote computing system that stores the remediation code for the particular web page after the computing device has presented the preview of the particular web page and has received the second user input that approves the first fix, second information indicating that the second user input selected the second user interface element to approve the first fix to the first issue in the particular web page, to cause the remote computing system to modify the remediation code so that the remediation code that client devices download and execute in order to render the particular web page performs the first fix to the first issue in the particular web page at the client devices.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/